Birch, J.,
delivered the opinion of the court.
By petition, under the new practice act, the plaintiff alleged that he had been security for one Nowell, in a bond or note given to the defendant, who recovered judgment against both of them and had execution accordingly. That after the execution had been levied upon Nowell’s land, it was stayed by order of the defendant (who was plaintiff in the suit at law) and not renewed until after the statutory lien had expired, and that of another judgment attached. Subsequent to this, another execution was issued against Nowell and the petitioner; and it being alleged by the petitioner that Nowell has become insolvent, he makes the point and prayer, that as the plaintiff in the original execution (defendant here) saw fit, without the knowledge or consent of the petitoner. to forfeit the lien he had acquired upon the land of the alleged principal in the note, he be enjoined and restrained against proceeding further against the alleged security, who is the plaintiff in this suit.
We concur with the circuit court, that there was nothing upon the face of the petition in this case, which in any respect entitled the plaintiff to the consideration or the relief he prays for. Passing by other obvious insufficiencies, it is deemed enough that the petition nowhere alleges that the plaintiff at law ever Anew, or had even reason to suppose, before he was apprised of it by the present petitioner for relief, that one of the obligors in the bond or note sued on was but a security, instead of a joint obligor, as the judgment obtained against both imported him to have been. The plaintiff had consequently a right, so far as appears to the contrary, to treat the judgment as a joint one, or as being joint and several, and to, exercise his own discretion respecting *476its collection, at least until the alleged security took proper steps to make known his true character, with a view either to divest the discretion alluded to, or (if not) to absolve himself from contingent or ultimate liability.
The judgment of the circuit court is therefore affirmed and the petition dismissed.